 



Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

     This Amendment to the Employment Agreement (as defined herein), effective
as of March 28, 2005, is made by and between James L. Box, an individual
resident of Georgia (“Box”) and ebank (the "Employer”).

     WHEREAS, the compensation committee of the Employer’s holding company
approved an amendment to that certain Employment Agreement dated May 17, 2002,
by and between Box and the Employer, as amended (the “Employment Agreement”);

     WHEREAS, this Amendment sets forth the terms and conditions of the
amendment as approved by the compensation committee of the Employer’s holding
company;

     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants contained herein and other good and valuable consideration, the
receipt, legal sufficiency and adequacy of which are hereby acknowledged, the
parties, each intending to be legally bound hereby, agree to amend the
Employment Agreement as follows:

     1.     Section 4(f) of the Employment Agreement is amended by deleting such
section in its entirety and inserting in lieu thereof the following:

     f.     (A) Upon a Change in Control, if the Employer terminates the
Employee Without Cause, or if Employee terminates his employment for Good Reason
(as defined below), at any time within a period of twelve (12) months following
the date of such Change in Control, then, in addition to other rights and
remedies available in law or equity, the restrictive covenants contained in
Section 9 shall not apply after such termination and, in addition, the Employee
shall be entitled to the following: (i) the Employer shall pay the Employee in
cash within 15 days of such termination date any sums due him as base salary
and/or reimbursement of expenses through the date of such termination, plus any
bonus earned or accrued under the Bonus Plan through the date of termination
(including any amounts awarded for previous years but which were not yet vested)
and a pro rata share of any bonus with respect to the current fiscal year which
had been earned as of the date of the Employee’s termination (and any forfeiture
in other restrictive provisions applicable to each award shall not apply); and
(ii) the Employer shall pay the Employee in cash within 15 days of such
termination date one lump sum payment in an amount equal to the Employee’s then
current annual base salary multiplied by 2.99 (without taking into account the
amount of the Term which may have lapsed by such date).

             (B) For purposes of this Section 4(f), “Good Reason” shall mean the
occurrence after a Change in Control of any of the events or conditions
described in subparagraphs (i) through (vi) hereof:

     (i) A change in the Employee’s status, title, position or responsibilities
(including reporting responsibilities) which, in the

 



--------------------------------------------------------------------------------



 



Employee’s good faith judgment, does not represent a promotion from his status,
title, position or responsibilities as in effect immediately prior thereto; the
assignment to the Employee of any duties or responsibilities which, in the
Employee’s good faith judgment, are inconsistent with his status, title,
position or responsibilities in effect immediately prior to such assignment; or
any removal of the Employee from or failure to reappoint or reelect him to any
position, except in connection with the termination of his employment for
disability, Cause, as a result of his death or by the Employee other than for
Good Reason;

(ii) any requirement that the Employee be based anywhere more than ten (10)
miles from the office where the Employee was based at the time of the Change in
Control, if such relocation increases the Employee’s commute by more than five
(5) miles;

(iii) Any material breach by the Employer of any provision of this Agreement; or

(iv) The failure of the Employer to obtain an agreement, satisfactory to the
Employee, from any successor or assign of the Employer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform if no such succession or
assignment had taken place.

            Any event or condition described in subparagraph (i) above which
occurs prior to the effective date of any Change in Control, but which the
Employee reasonably demonstrates (a) was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, or (b) otherwise arose in connection with or in anticipation of a
Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Employer any notice of termination
for Good Reason shall not constitute consent to, or a waiver of rights with
respect to, any circumstances constituting Good Reason hereunder.

             (C) For purposes of this Section 4(f), any good faith determination
of Good Reason made by the Employee shall be conclusive.

     2.      Section 4(i) of the Employment Agreement is amended by deleting
such section in its entirety and inserting in lieu thereof the following:

     i.      (A) The parties intend that the severance payments and other
compensation provided for herein are reasonable compensation for the Employee’s
services to the Employer and shall not constitute “excess parachute payments”
within the meaning of Section 280G(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations promulgated thereunder. In the event
that the severance and other benefits provided to Employee herein would
(i) constitute “excess parachute

 



--------------------------------------------------------------------------------



 



payments” within the meaning of Section 280G(b) of the Code and (ii) but for the
above, such payments (together with any other “excess parachute payments” made
to the Employee hereunder or under any other agreement with the Employee) would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments under this section shall be either:

(1) payable in full, reduced only by the tax cost, if any, to the Employer as a
result of any loss of any deduction under Section 280G of the Code with respect
to such payments; or

(2) payable in such lesser amount which would result in no portion of such
payments being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Employee on an after-tax basis, of the greatest
amount of payments under this section (the “Reduced Amount”).

                    (B) All determinations required to be made under this
Section 4(i) shall be made by the Employer’s independent accountants acting as
auditors for the Employer on the date of a Change in Control (to the extent
permitted by applicable law), or such other certified public accounting firm
reasonably acceptable to the Employer as may be designated by Employee (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employer and Employee within 15 business days of the receipt of notice from
Employee that a Payment is due to be made, or such earlier time as is requested
by the Employer. For purposes of making the calculations required by this
Agreement, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes (of both the Employee and the
Employer) and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Employer and Employee
shall furnish to the Accounting Firm such information and documents as such firm
may reasonably request in order to make a determination under this Agreement.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. Any determination by the Accounting Firm shall be binding upon the
Employer and Employee for all purposes.

                    (C) In the event, after the exhaustion of all remedies, it
is necessary to reduce any of the payments to be made to the Employee hereunder
or under any other agreement with the Employee, the Employee shall direct which
of such payments are to be modified or reduced, and the difference between the
original amount of all such payments and the Reduced Amount shall be treated for
all purposes as a loan to Employee, which Employee shall repay to the Employer
together with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.

 



--------------------------------------------------------------------------------



 



                    (D) As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that payments hereunder will have been
unnecessarily limited by this Section 4(i) (an “Underpayment”), consistent with
the calculations required to be made hereunder. The Accounting Firm shall
determine the amount of any Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of
Employee together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

                    (E) In the event that the provisions of Code Sections 280G
and 4999 or any successor provisions are repealed without succession, this
Section 4(i) shall be of no further force or effect.

     3.      Except to the extent this Amendment modifies the Employment
Agreement, all of the provisions of the Employment Agreement shall remain active
and in full effect.

     IN WITNESS WHEREOF, the parties have caused their respective signatures to
be affixed to this Amendment, effective as of the date first above written.

             ebank

 
      /s/ James L. Box       Name:         Title:   President & CEO        
Employee
      /s/ James L. Box       James L. Box           

 